                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 20-1837 FMO (MAAx)                                Date    March 16, 2020
 Title             Douglas Portillo v. W.E.R.M. Investments, LLC, et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                          None
                Deputy Clerk                      Court Reporter / Recorder             Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Remanding Action

         On January 27, 2020, Douglas Portillo (“plaintiff”) filed a complaint (“Complaint”) in the Los
Angeles County Superior Court (“state court”) against W.E.R.M. Investments, LLC (“defendant”),
asserting claims for violations of California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code
§§ 51, et seq., violations of the Disabled Persons Act, Cal. Civ. Code § 54.1, et seq., Intentional
Infliction of Emotional Distress, and a claim for Negligent Training, Hiring and Retention of
Employee. (See Dkt. 1-1, Complaint at ¶¶ 13-44). On February 26, 2020, defendant removed
this action on federal question jurisdiction grounds pursuant to 28 U.S.C. §§ 1331 and 1441. (See
Dkt. 1, Notice of Removal (“NOR”) at ¶¶ 3-4). Having reviewed the pleadings, the court hereby
remands this action to state court for lack of subject matter jurisdiction. See 28 U.S.C. §§ 1447(c).

                                            LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before
proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119
S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H
Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

      “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation
marks omitted). Where Congress has acted to create a right of removal, those statutes, unless
otherwise stated, are strictly construed against removal jurisdiction.1 See id. Unless otherwise


         1
         For example, an “antiremoval presumption” does not exist in cases removed pursuant
to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                            Page 1 of 4
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-1837 FMO (MAAx)                                Date    March 16, 2020
 Title          Douglas Portillo v. W.E.R.M. Investments, LLC, et al.

expressly provided by Congress, “any civil action brought in a State court of which the district
courts of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252
(9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is
proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per
curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the
removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong
presumption against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any
doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts
in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do
so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.
. . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.
v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

        For purposes of removal based on federal question jurisdiction, the well-pleaded complaint
rule “provides that federal jurisdiction exists only when a federal question is presented on the face
of the plaintiff’s properly pleaded complaint.” Smallwood v. Allied Van Lines, Inc., 660 F.3d 1115,
1120 (9th Cir. 2011) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429
(1987)). “As the master of the complaint, a plaintiff may defeat removal by choosing not to plead
independent federal claims.” ARCO Envt’l Remediation, L.L.C. v. Dep’t of Health & Envt’l Quality
of Montana, 213 F.3d 1108, 1114 (9th Cir. 2000).




Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 2 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.         CV 20-1837 FMO (MAAx)                               Date    March 16, 2020
 Title            Douglas Portillo v. W.E.R.M. Investments, LLC, et al.

                                             DISCUSSION

       The court’s review of the NOR and the attached Complaint makes clear that this court does
not have subject matter jurisdiction over the instant matter. In other words, plaintiff could not have
originally brought this action in federal court, in that plaintiff does not competently allege facts
supplying federal question jurisdiction, and therefore removal was improper. See 28 U.S.C. §
1441(a);2 Caterpillar Inc., 482 U.S. at 392, 107 S.Ct. at 2429 (“Only state-court actions that
originally could have been filed in federal court may be removed to federal court by the
defendant.”) (footnote omitted).

        The Complaint asserts four state law claims and no federal claims. (See Dkt. 1-1,
Complaint at ¶¶ 13-44). Defendant, however, asserts in conclusory fashion that federal question
jurisdiction exists because “it appears from the Complaint that this is a civil rights action alleging
violations of the Americans with Disabilities Act [(“ADA”)], 42 U.S.C. §§ 12181, et seq.” (Dkt. 1,
NOR at ¶ 4). However, the fact that plaintiff relies in part on ADA violations as the basis for her
state claim, (see Dkt. 1-1, Complaint at ¶¶ 13-33); Bell v. Retail Servs. & Sys., Inc., 2018 WL
3455811, *2 (N.D. Cal. 2018) (“[T]he Unruh Act . . . incorporate[s] the ADA, such that the ADA
may serve as a ‘hook’ for an alleged violation of state law.”), is insufficient to confer federal
question jurisdiction. See, e.g., Pizarro v. CubeSmart, 2014 WL 3434335, *2 (C.D. Cal. 2014)
(remanding action asserting Unruh Act. . . claim[] for lack of federal question jurisdiction); Bell,
2018 WL 3455811, at *2 (same); Rios v. New York and Company, Inc., 2017 WL 3575220, *2
(C.D. Cal. 2017) (finding plaintiff’s reliance on ADA violations as a hook for violation of the Unruh
Act did not confer federal question jurisdiction); Thurston v. Omni Hotels Mgmt. Corp., 2017 WL
3034333, *1 (C.D. Cal. 2017) (granting plaintiff’s motion to remand Unruh Act claim premised on
ADA violations); see also Franchise Tax Bd. of the State of Cal. v. Constr. Laborers Vacation Trust
for S. Cal., 463 U.S. 1, 27-28, 103 S.Ct. 2841, 2856 (1983), superseded by statute on other
grounds, as recognized in DB Healthcare, LLC v. Blue Cross Blue Shield of Arizona, Inc., 852 F.3d
868, 874 (9th Cir. 2017) (“Congress has given the lower federal courts jurisdiction to hear,
originally or by removal from state court, only those cases in which a well-pleaded complaint
establishes either that federal law creates the cause of action or that the plaintiff’s right to relief
necessarily depends on resolution of a substantial question of federal law.”).

       In short, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is


         2
             Title 28 U.S.C. § 1441(a) provides that:

                 Except as otherwise expressly provided by Act of Congress, any civil
                 action brought in a State court of which the district courts of the United
                 States have original jurisdiction, may be removed by the defendant or the
                 defendants, to the district court of the United States for the district and
                 division embracing the place where such action is pending.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 3 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-1837 FMO (MAAx)                                Date     March 16, 2020
 Title          Douglas Portillo v. W.E.R.M. Investments, LLC, et al.

not persuaded, under the circumstances here, that defendant has met its burden. Therefore, there
is no basis for federal question jurisdiction. See 28 U.S.C. § 1331.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 N. Hill St., Los Angeles, CA 90012, for lack of
subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.




                                                                                00     :       00
                                                       Initials of Preparer           vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 4 of 4
